Case 17-34665-KLP                Doc 6867         Filed 04/16/19 Entered 04/16/19 17:12:42                      Desc Main
                                                Document      Page 1 of 12

     Edward O. Sassower, P.C.                                       James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)               Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                         Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                           300 North LaSalle
     New York, New York 10022                                       Chicago, Illinois 60654
     Telephone:         (212) 446-4800                              Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                              Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to Wayne Services Legacy Inc.
     and the Tru Inc. Trust

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     TOYS “R” US, INC., et al.,1                                               )     Case No. 17-34665 (KLP)
                                                                               )
                                  Debtors.                                     )     (Jointly Administered)
                                                                               )

                                      AGENDA FOR HEARING ON
                                 MOTIONS SCHEDULED FOR APRIL 18, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on April
 18, 2019 at 11:00 a.m. (prevailing Eastern Time):

     I.         TOYS INC. OMNIBUS OBJECTIONS [CASE NO. 17-34665]

          1.       “Twenty-Sixth Omnibus Objection” Debtors' Twenty-Sixth Omnibus Objection to
                   Certain (A) Exact Duplicate Claims, (B) Substantive Duplicate Claims, (C) No
                   Liability Claims, (D) Satisfied Claims, (E) Amended Claims, (F) Amended Priority



 1        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
          number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
          Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
          New Jersey 07470.
Case 17-34665-KLP    Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42             Desc Main
                                Document      Page 2 of 12


          Claims, (G) Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
          Incorrect Debtor Claims [Docket No. 5570]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 as set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has previously been entered.

    2.    “Twenty-Eighth Omnibus Objection” Debtors' Twenty-Eighth Omnibus Objection to
          Certain (A) Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount
          Claims, (D) Exact Duplicate Claims, (E) Incorrect Debtor Claims, (F) Reduced
          Amount and Incorrect Debtor Claims, (G) No Liability Claims, (H) Reclassified
          Claims, (I) Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 5976]

             Pending Responses:

                A.     Meredith Corporation's Response to the Debtors' Twenty-Eighth
                       Omnibus Objection to Certain (A) Amended Priority Claims, (B)
                       Amended Claims, (C) Reduced Amount Claims, (D) Exact Duplicate
                       Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                       Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)
                       Satisfied Claims, and (J) Substantive Duplicate Claims (ECF 5976)
                       [Docket No. 6380]

                B.     Ebates Performance Marketing Inc.'s Response to Debtors' Twenty-Eight
                       Omnibus Objection to Certain (A) Amended Priority Claims (B)
                       Amended Claim, (C) Reduced Amount Claims, (D) Exact Duplicate
                       Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                       Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)
                       Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No.
                       6642]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has previously been entered by the Court.




                                              2
Case 17-34665-KLP    Doc 6867      Filed 04/16/19 Entered 04/16/19 17:12:42             Desc Main
                                 Document      Page 3 of 12


    3.    "Fifty-First Omnibus Objection” Debtors' Fifty-First Omnibus Objection to Certain (A)
          Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount Claims, (D)
          Substantive Duplicate Claims, (E) Insufficient Documentation Claims, (F) No Liability
          Claims, (G) Satisfied Claims, (H) Late-Filed Claims, and (I) Incorrect Debtors Claims
          [Docket No. 6272]

             Pending Responses:

                A.     C&T International's Response to Debtors' Fifty-First Omnibus Objection
                       to Certain (A) Amended Priority Claims, (B) Amended Claims, (C)
                       Reduced Amount Claims, (D) Substantive Duplicate Claims, (E)
                       Insufficient Documentation Claims, (F) No Liability Claims, (G)
                       Satisfied Claims, (H) Late-Filed Claims, and (I) Incorrect Debtors
                       Claims [Docket No. 6474]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been previously entered by the Court.

    4.    "Fifty-Fifth Omnibus Objection” Debtors' Fifty-Fifth Omnibus Objection to Certain
          (A) Reduced Amount Claims, (B) No Liability Claims, (C) Satisfied Claims, (D)
          Incorrect Debtors Claims, and (E) Late-Filed Claims [Docket No. 6276]

             Pending Responses:

                A.     Dell Financial Services L.L.C.'s Response to Debtors' Fifty-Fifth
                       Omnibus Objection to Certain (A) Reduced Amount Claims, (B) No
                       Liability Claims, (C) Satisfied Claims, (D) Incorrect Debtors Claims, and
                       (E) Late-Filed Claims [Docket No. 6436]

                B.     Response of the Travelers Indemnity Company to the Debtors’ Fifty-
                       Fifth Omnibus Objection to Claim [Docket No. 6671]

             Related Documents: None

             Status: With respect to The Travelers Indemnity Company and its property
                     casualty insurance affiliates, the final hearing is being adjourned until May
                     15, 2019 or to such other date as may be agreed upon by the parties.

                      This matter is adjourned to the omnibus hearing scheduled for May 15,
                      2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been previously entered by the Court.
                                                 3
Case 17-34665-KLP    Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42             Desc Main
                                Document      Page 4 of 12


    5.    "Fifty-Ninth Omnibus Objection” Wayne Services Legacy Inc.'s Fifty-Ninth Omnibus
          Objection to Certain (A) Amended Priority Claims, (B) Reduced Amount Claims, (C)
          Reduced and Reclassified Claims, (D) No Liability Claims, (E) Amended Claims, and
          (F) Insufficient Documentation Claims [Docket No. 6495]

             Pending Responses:

                A.     High Ridge LLC's Response and Reservation of Rights to Wayne
                       Services Legacy Inc.'s Fifty-Ninth Omnibus Objection to Certain (A)
                       Amended Priority Claims, (B) Reduced Amount Claims, (C) Reduced
                       and Reclassified Claims, (D) No Liability Claims, (E) Amended Claims,
                       and (F) Insufficient Documentation Claims [Docket No. 6575]

                B.     Response to Wayne Services Legacy Inc.'s Fifty-Ninth Omnibus
                       Objection to Certain (A) Amended Priority Claims, (B) Reduced
                       Amount Claims, (C) Reduced and Reclassified Claims, (D) No Liability
                       Claims, (E) Amended Claims, and (F) Insufficient Documentation
                       Claims and Request for Additional Time [Docket No. 6640]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    6.    "Sixtieth Omnibus Objection” Wayne Services Legacy Inc.'s Sixtieth Omnibus
          Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified Claims,
          (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F) Insufficient
          Documentation Claims, and (G) Satisfied Claims [Docket No. 6787]

             Pending Responses:

                A.     Response of RPT Realty LLC, Successor-in-Interest to Ramco-
                       Gershenson Properties, L.P. to Notice of Wayne Services Legacy Inc.’s
                       Sixtieth Omnibus Objection to Claims [Docket No. 6855]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will submitted to the Court for entry.



                                              4
Case 17-34665-KLP      Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42             Desc Main
                                  Document      Page 5 of 12


    7.    "Sixty-First Omnibus Objection” TRU Inc. Trust's Sixty-First Omnibus Objection to
          Certain (A) Incorrect Debtor Claims, (B) No Liability Claims, (C) Amended Claims,
          (D) Exact Duplicate Claims, (E) Substantive Duplicate Claims, and (F) Insufficient
          Documentation Claims [Docket No. 6795]

             Pending Responses: None

             Related Documents:

                  A.     Amended Schedule 2 (No Liability Claims) [Docket No. 6818]

             Status: This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                       With respect to all other claimants for which a response was not timely
                       filed or alternative treatment was not otherwise agreed to, an order granting
                       the relief requested has been or will submitted to the Court for entry.

  II.    CONTESTED MATTERS

    8.    “Motion for Relief” Motion for an Order Granting Relief From Automatic Stay [Docket
          No. 6558]

             Responses:

                  A.     Objection of Wayne Services Legacy Inc. to Motion for an Order
                         Granting Relief from the Automatic Stay [Docket No. 6852]

             Related Documents: None

             Status: This matter is going forward.

  III.   ADJOURNED MATTERS

    9.    “First Interim Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 1859, 1866 and 1874]

             Responses Received:

             A.        Kids II, Inc., Kids II Far East Limited, and Just Play, LLC’s Omnibus
                       Objection to Interim Applications for Compensation and Reimbursement of
                       Expenses [Docket No. 2301]

             B.        Joinder of MAM USA and MAM Canada to Kids II, Inc. Kids II Far East
                       Limited, and Just Play LLC's Omnibus Objection to Interim Applications
                       for Compensation and Reimbursement of Expenses [Docket No. 2330]

             C.        SquareTrade, Inc. JOINDER in Kids II, Inc., Kids II Far East Limited and
                       Just Play, LLC's Omnibus Objection to Interim Applications for
                       Compensation and Reimbursement of Expenses [Docket No. 2362]
                                                5
Case 17-34665-KLP    Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42           Desc Main
                                Document      Page 6 of 12


             D.     Munchkin, Inc.'s JOINDER in Kids II, Inc., Kids II Far East Limited and
                    Just Play, LLC's Omnibus Objection to Interim Applications for
                    Compensation and Reimbursement of Expenses [Docket No. 2363]

             E.     Funrise, Inc. (USA)'s Notice of Joinder in Kids II, Inc., Kids II Far East
                    Limited, and Just Play, LLC's Omnibus Objection to Interim Applications
                    for Compensation and Reimbursement of Expenses [Docket No. 2394]

             F.     ShopperTrak RCT Corporation's Joinder in Kids II, Kids II Far East
                    Limited, and Just Play, LLC's Omnibus Objection to Interim Applications
                    for Compensation and Reimbursement of Expenses [Docket No. 2406]

             G.     Joinder of the Artsana Companies to Omnibus Objection to Interim
                    Applications for Compensation and Reimbursement of Expenses [Docket
                    No. 2474]

             H.     Joinder of The Step2 Holding Company, LLC, The Step2 Company, LLC,
                    Step2 Direct, Step2 Discovery, and Backyard Discovery to Kids II, Inc.,
                    Kids II Far East Limited, and Just Play, LLC’s Omnibus Objection to
                    Interim Applications for Compensation and Reimbursement of Expenses
                    [Docket No. 2554]

             I.     Joinder by Kent International Inc., USA Helmet Sub Kent Intl, Inc., and
                    Kazam, LLC to Kids II, Inc., Kids II Far East Limited, and Just Play, LLC’s
                    Omnibus Objection to Interim Applications for Compensation and
                    Reimbursement of Expenses [Docket No. 2569]

             Related Documents:

             A.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 2925]

             Status: With respect to the above-referenced applications, this matter is being
                     adjourned to the omnibus hearing scheduled for May 29, 2019.

    10.   “Second Interim Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 3377, 3354, 3371, 3373, 3399 and 3344]

             Responses Received: None

             Related Documents:

             A.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 3965]

             Status: With respect to the above-referenced applications, this matter is being
                     adjourned to the omnibus hearing scheduled for May 29, 2019.



                                             6
Case 17-34665-KLP    Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42             Desc Main
                                Document      Page 7 of 12


    11.   “Third Interim Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 4276, 4344, 4689, 4703, 4844, 4905, 4956, 4957, 4962,
          4963, 4964, 4967, 4968, 4969, 4970, 4980, 4981, 4986, 4987, 4988, 4992, 5063, 5084,
          5085, 5090, 5091, 5094, 5096, 5107, 5119, 5120, 5265, 5266, 5381, and 5704]

             Responses Received: None

             Related Documents:

             A.     Amended Exhibit F [Docket No. 5258]

             B.     Amended Exhibit F [Docket No. 5259]

             C.     Amended Exhibit G [Docket No. 5260]

             D.     Amended Exhibit F [Docket No. 5262]

             E.     Notice of Filing of Amended Exhibits in Connection with Multiple Interim
                    Applications for Allowance of Administrative Claim for Compensation and
                    Reimbursement of Expenses Filed by Professionals Retained by the Official
                    Committee of Unsecured Creditors [Docket No. 5264]

             F.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 5468]

             Status: An order granting the relief requested in part has been entered by the Court.
                     The remainder of the relief requested is being adjourned to the omnibus
                     hearing scheduled for May 29, 2019.

    12.   “Fourth Interim Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 5723, 5827, 6036, 6040, 6060, 6066, 6068, 6069, 6070,
          6072, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6087, 6092, 6095, 6096,
          6141]

             Responses Received: None

             Related Documents:

             A.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 6316]

             Status: An order granting the relief requested in part has been entered by the Court.
                     The remainder of the relief requested is being adjourned to the hearing
                     scheduled for May 29, 2019.

    13.   “Interim and Final Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 6635, 6660, 6666, 6672, 6679, 6680, 6681, 6687, 6688,
          6691, 6693, 6695, 6696, 6698, 6699, 6700, 6701, 6702, 6703, 6704, 6705, 6706, 6709,
          6710, 6711, 6713, 6714, 6715, 6716, 6717, 6718, 6720, 6723, 6725, 6727, 6728, 6729,
          6730, 6731, 6733, and 6807]
                                               7
Case 17-34665-KLP   Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42           Desc Main
                               Document      Page 8 of 12


            Responses Received: None

            Related Documents: None

            Status: This matter is being adjourned to the hearing scheduled for May 29, 2019.




                       [Remainder of page intentionally left blank]




                                            8
Case 17-34665-KLP        Doc 6867     Filed 04/16/19 Entered 04/16/19 17:12:42        Desc Main
                                    Document      Page 9 of 12


 Richmond, Virginia
 Dated: April 16, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                  KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                  KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                     Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                   601 Lexington Avenue
 Telephone: (804) 644-1700                       New York, New York 10022
 Facsimile: (804) 783-6192                       Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com    Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com       Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                   joshua.sussberg@kirkland.com
                                                               emily.geier@kirkland.com
  Co-Counsel to Wayne Services Legacy Inc.
  and the Tru Inc. Trust
                                                 -and-

                                                 James H.M. Sprayregen, P.C.
                                                 Anup Sathy, P.C.
                                                 Chad J. Husnick, P.C. (admitted pro hac vice)
                                                 300 North LaSalle
                                                 Chicago, Illinois 60654
                                                 Telephone: (312) 862-2000
                                                 Facsimile:     (312) 862-2200
                                                 Email:         james.sprayregen@kirkland.com
                                                                anup.sathy@kirkland.com
                                                                chad.husnick@kirkland.com

                                                 Co-Counsel to Wayne Services Legacy Inc.
                                                 and the Tru Inc. Trust
Case 17-34665-KLP   Doc 6867 Filed 04/16/19 Entered 04/16/19 17:12:42   Desc Main
                            Document    Page 10 of 12


                                  EXHIBIT A
                                        Case 17-34665-KLP            Doc 6867 Filed 04/16/19 Entered 04/16/19 17:12:42                            Desc Main
                                                                             Document    Page 11 of 12

Claimant                                                      Claim Number        Claim Objection No.   Status

FW CA Pleasant Hill Shopping Ctr. LLC                              4389                   26            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

KRG Evan Mullins LLC                                              22183                   26            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Accuen Media                                                      16756                   28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

eBates Performance Marketing, Inc.                                15538                   28            Hearing adjourned to May 15, 2019

Facebook                                                    12789, 22698, 22695           28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Meredith Corporation                                              16310                   28            Hearing adjourned to May 15, 2019

Resolution Media                                                  16773                   28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

RetailMeNot, Inc.                                                 13150                   28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

WeddingChannel.com Inc.                                            4233                   28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

XO Group Inc.                                                      4382                   28            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019
Hain Capital Investors, LLC as Transferee of C&T
International Inc.                                                16441                   51            Hearing adjourned to May 15, 2019

Oath Holdings Inc.                                                16350                   51            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Oliver Wyman, Inc., through its Lippincott Division               19260                   51            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

RPAI Fort Myers Page Field, L.L.C.                                 4417                   51            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Dell Financial Services L.L.C.                                    15831                   55            Hearing adjourned to May 15, 2019
The Travelers Indemnity Company and its property casualty
insurance affiliates                                               2811                   55            Final hearing adjourned to May 15, 2019
The Travelers Indemnity Company and its property casualty
insurance affiliates                                              22542                   55            Final hearing adjourned to May 15, 2019

3309-3139 Oak View Drive Holdings, LLC                            22164                   59            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019
CSFB 2005-C3 Retail 8801, LLC, an Iowa Limited Liability
Company                                                           17833                   59            Hearing adjourned to May 15, 2019

High Ridge LLC                                                    16916                   59            Hearing adjourned to May 15, 2019

KRG White Plains City Center LLC                                  17456                   59            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

UE 675 Route I LLC                                                22471                   59            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019
                                       Case 17-34665-KLP         Doc 6867 Filed 04/16/19 Entered 04/16/19 17:12:42                         Desc Main
                                                                         Document    Page 12 of 12

Claimant                                                    Claim Number   Claim Objection No.   Status

ARC SPSANTX001, LLC                                            20630               60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Bre Skyview Retail Owner LLC                                   17055               60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Bre Skyview Retail Owner LLC                                   2838                60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Hawthorn, L.P.                                                 4564                60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Hines Global REIT San Antonio Retail I, LP                     16890               60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Hines Global REIT San Antonio Retail I, LP                     22559               60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019
RPT Realty LLC, Successor-in-Interest to Ramco Gershenson
Properties, L.P.                                               16804               60            Hearing adjourned to May 15, 2019

SM Eastland Mall, LLC                                          21711               60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

VCG-Whitney Field, LLC                                      21732, 20584           60            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

IRC Stone Creek, L.L.C.                                        3770                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3756                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3428                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3490                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3494                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3497                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3510                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019

Young, James                                                   3656                61            Response deadline extend to May 8, 2019 and hearing adjourned to May 15, 2019
